F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 3 2002
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SEN YUAN LI, also known as
    Simon Li,

                Petitioner,                              No. 01-9546
                                                    (BIA No. A74 148 307)
    v.                                               (Petition for Review)

    JOHN ASHCROFT, Attorney General,

                Respondent.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , EBEL , and O’BRIEN , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Sen Yuan Li seeks review of a decision of the Board of

Immigration Appeals that upheld a final order of removal. We dismiss the

petition for lack of jurisdiction.

      Mr. Li, a native and citizen of Taiwan, entered the United States in 1992 as

a non-immigrant visitor. His status was adjusted to lawful permanent resident in

1995 after he married a United States citizen. The Immigration and

Naturalization Service instituted deportation proceedings against Mr. Li on

August 11, 1999, charging that he was removable based on past criminal

convictions in Taiwan that he had not disclosed to the agency. Mr. Li was later

found removable because he had been convicted in Taiwan of possession of a

controlled substance and assault resulting in death. His requests for relief from

removal were denied.

      Petitioner raises several arguments on appeal, but we lack jurisdiction to

consider them. Under 8 U.S.C. § 1252(a)(2)(C), this court is without jurisdiction

to review a final order of removal when “an alien . . . is removable by reason of

having committed a criminal offense covered in section 1182(a)(2) . . . of this

title.” Section 1182(a)(2) includes “a violation of (or a conspiracy or attempt to

violate) any law or regulation of . . . a foreign country relating to a controlled

substance.” § 1182(a)(2)(A)(i)(II). Because Mr. Li was convicted of possession

of a controlled substance in Taiwan, we lack jurisdiction to review the final order


                                          -2-
of removal. See Khalayleh v. INS , 287 F.3d 978, 979 (10th Cir. 2002).

Petitioner’s contention that he was convicted in absentia is not supported by the

record and we therefore reject his argument that his controlled substance

conviction should not be considered. We do not reach petitioner’s arguments that

his assault conviction is not covered by § 1252(a)(2)(C).

      The petition for review is DISMISSED.


                                                    Entered for the Court



                                                    Stephanie K. Seymour
                                                    Circuit Judge




                                         -3-